                 


    OLF3 (Official Local Form 3)

     ല                                                        United States Bankruptcy Court
                                                       District of Massachusetts, Worcester Division

         In re:                                                                                                Case No.
     Menard, Robert R Jr.                                                                                      Chapter 13
                                                       Debtor(s)




                                                                     CHAPTER 13 PLAN

    Check one. This plan is:
    [X] Original
    [ ]      Amended (Identify First, Second, Third, etc.)
    [ ] Postconfirmation (Date Order Confirming Plan Was Entered:            )

    Date this plan was filed: June 04, 2021
    PART 1:                                                                      NOTICES
    TO ALL INTERESTED PARTIES:
    You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this
    Plan, its provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of
    the United States Code (the ͞Bankruptcy Code͟), the Federal Rules of Bankruptcy Procedure (͞Fed. R. Bankr. P.͟), the Massachusetts Local
    Bankruptcy Rules (͞MLBR͟), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

    TO CREDITORS:
    Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
    attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan͛s treatment of your claim or any other
    provision of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days
    after the date on which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or
    modified Plan, unless the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and
    the Chapter 13 Trustee (the ͞Trustee͟). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an
    objection to confirmation. You have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth
    certain deadlines, including the bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

    TO DEBTOR(S):
    You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R.
    Bankr. P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days
    after the date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether
    or not this Plan includes one or more of the following provisions. If you check the provision͞Not Included,͟ if you check both boxes, or if you
    do not check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may
    result in denial of confirmation of this Plan.
                                 FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.

     1.1      A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a partial    [ ] Included      [X] Not included
              payment or no payment at all to the secured creditor

     1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out       [ ] Included      [X] Not included
              in Section 3.B.3

     1.3      Nonstandard provisions, set out in Part 8                                                         [X] Included      <> Not included


    PART 2:                                                        PLAN LENGTH AND PAYMENTS

    A.            LENGTH OF PLAN:

    [ x ] 36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
    [] 60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

                                                                                                                                               Page 1 of 8
               


    OLF3 (Official Local Form 3)

    [ ]      Months pursuant to 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:

    B.        PROPOSED MONTHLY PAYMENTS:

    Monthly Payment Amount                                                      Number of Months
    401.00                                                                      36

    C.        ADDITIONAL PAYMENT(S):

    [X] None. If ͞None͟ is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

    Total amount of Payments to the Trustee [B+C]:                                                                   $ 14,436.00
    This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line (h).

    PART 3:                                                               SECURED CLAIMS

    [ ] None. If ͞None͟ is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

    A.        CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

    Check one.
    [ ] None. If ͞None͟ is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.

    [ ] Any Secured Claim(s) in default shall be cured and payments maintained as set forth in 1 and/or 2 below.Complete 1 and/or 2.

              (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN:

    Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s)
    of prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if
    relief from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will
    cease upon entry of the order granting relief from stay.

                   (a) Secured Claims (Principal Residence)

                   Address of the Principal Residence: 29 Louis St., Linwood MA 01525
                       The Debtor(s) estimates that the fair market value of the Principal Residence is: $ 421,541.00

    Name of Creditor                                            Type of Claim                                             Amount of Arrears
                                                                (e.g., mortgage, lien)



                                                                           Total of prepetition arrears on Secured Claim(s) (Principal Residence): $ 0.00

                   (b) Secured Claims (Other)

    Name of Creditor                                  Type of Claim                      Description of Collateral        Amount of Arrears
                                                                                         (or address of real property)
    None                                              None

                                                                                             Total of prepetition arrears on Secured Claims (Other): $ 0.00

                                                                              Total of prepetition arrears to be paid through this Plan [(a) + (b)]: $ 0.00

              (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

    Contractual installment payments are to be paid directly by the Debtor(s) to the creditor(s). The Debtor(s) will maintain the contractual
    installment payments as they arise postpetition on the secured claim(s) listed below with any changes required by the applicable contract and
    noticed in conformity with any applicable rules.


                                                                                                                                               Page 2 of 8
              


    OLF3 (Official Local Form 3)

    Name of Creditor                                           Type of Claim                            Description of Collateral
    None                                                       None

    B.       MODIFICATION OF SECURED CLAIMS:

    Check one.
    [ x ] None. If ͞None͟ is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.

    C.       SURRENDER OF COLLATERAL:

    Check one.
    [ ] None. If ͞None͟ is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

    [X] The Debtor(s) elects to surrender to each creditor listed below the collateral that secures the creditor͛s claim. The Debtor(s) requests that,
    upon confirmation of this Plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. §
    1301 be terminated in all respects. Any allowed unsecured claim(s) resulting from the disposition of the collateral will be treated in Part 5 of
    this Plan.

    Name of Creditor                                           Type of Claim                            Description of Collateral
    U.S. Bank National Association                              mortgage claim                          29 Louis St, Linwood, MA
                                                                                                        01525
    RUSHMORE LOAN MANAGEMENT
    Town of Northbridge, MA                                    property tax / other municipal           29 Louis St, Linwood, MA
                                                               liens                                    01525


    PART 4:                                                             PRIORITY CLAIMS

    Check one.
    [ ] None. If ͞None͟ is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

    [x] The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise, the amount of the
    priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.

    A.       DOMESTIC SUPPORT OBLIGATIONS:

    Name of Creditor                                              Description of Claim                                 Amount of Claim
    None

    B.       OTHER PRIORITY CLAIMS (Except Administrative Expenses):

    Name of Creditor                                              Description of Claim                                 Amount of Claim
    Internal Revenue Service                                      Taxes                                                7,500.00

                                                    Total of Priority Claims (except Administrative Expenses) to be paid through this Plan: $ 7,500.00

    C.       ADMINISTRATIVE EXPENSES:

             1.        ATTORNEY͛S FEES:

    Name of Attorney                                                                                                  Attorney͛s Fees
    Kovacs Law, P.C.                                                                                                  3,608.00

    If the attorney͛s fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount exceeding that sum
    until such time as the Court approves a fee application. If no fee application is approved, any plan payments allocated to attorney͛s fees in
    excess of MLBR, Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.


                                                                                                                                           Page 3 of 8
             


    OLF3 (Official Local Form 3)

             2.        OTHER (Describe):
                       None
    Total Administrative Expenses (excluding the Trustee͛s Commission) to be paid through this Plan [1 + 2]: $ 3,608.00

             3.        TRUSTEE͛S COMMISSION:

    The Debtor shall pay the Trustee͛s commission as calculated in Exhibit 1.

    The Chapter 13 Trustee͛s fee is determined by the United States Attorney General. The calculation of the Plan payment set forth in Exhibit 1,
    Line (h) utilizes a 10% Trustee͛s commission. In the event the Trustee͛s commission is less than 10%, the additional funds collected by the
    Trustee, after payment of any allowed secured and priority claim(s), and administrative expense(s) as provided for in this Plan, shall be disbursed
    to nonpriority unsecured creditors up to 100% of the allowed claims.

    PART 5:                                                NONPRIORITY UNSECURED CLAIMS

    Check one.
    [ ] None. If ͞None͟ is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.

    [X] Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor holding an
    allowed claim is entitled to a distribution.

                  [X] Fixed Amount (͞Pot Plan͟): each creditor with an allowed claim shall receive a pro rata share of $ 1,884.40, which the
                      Debtor(s) estimates will provide a dividend of 4.2837982%.
                  [ ] Fixed Percentage: each creditor with an allowed claim shall receive no less than      % of its allowed claim.

    A.       GENERAL UNSECURED CLAIMS:                                                                                             $43,989.00

    B.       UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

    Name of Creditor                                              Description of Claim                                 Amount of Claim
    Town of Northbridge, MA                                       potential deficiency after surrender                 unknown
    U.S. Bank National                                            potential deficiency after surrender                 unknown
    Association

    RUSHMORE LOAN MANAGEMENT

    C.       NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

    Name of Creditor                                              Description of Claim                                 Amount of Claim
    None

    D.       CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

    Name of Creditor                                              Description of Claim                                 Amount of Claim
    None

    E.       TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

    The amount paid to any nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in Exhibit 2.

                                                                                     Total Nonpriority Unsecured Claims [A + B + C + D]: $ 43,989.00_

              Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $ 1,884.40

    F.       SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

    Name of Creditor                            Description of Claim                Amount of Claim       Treatment of Claim Basis of Separate
                                                                                                                             Classification


                                                                                                                                           Page 4 of 8
               


    OLF3 (Official Local Form 3)

    None

                                                                  Total of separately classified unsecured claim(s) to be paid through this Plan: $ 0.00


    PART 6:                                        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

    Check one.
    [X] None. If ͞None͟ is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.


    PART 7:                                POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE

    If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not
    receive a discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee͛s Final Report and
    Account and the closing of the case or (ii) dismissal of the case.

    PART 8:                                                  NONSTANDARD PLAN PROVISIONS

    Check one.
    [ ] None. If ͞None͟ is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
    [x] This Plan includes the following nonstandard provisions.Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set forth
    below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official Local Form 3,
    or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To the extent the provisions
    in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box ͞Included͟ is checked in Part 1, Line
    1.3.

    The following Plan provisions are effective only if the box ͞Included͟ in Part 1, Line 1.3 is checked.

    1.The Debtor(s) are authorized without further order of the Court to use property of the estate in the ordinary course of their affairs to pay
    ordinary living expenses materially consistent with the expenses and payroll deductions reflected on the most recent Schedule "I" and "J" filed
    by the Debtor(s), as may be subsequently amended or supplemented.

    2. The Trustee shall pay allowed administrative fees and expenses due attorney in the first 12 months of the plan or at such later date as
    approved by the Court.

    3. Unless stated otherwise in this plan, secured lenders will retain their pre-bankruptcy lien until such a time as it satisfied or otherwise
    extinguished or determined invalid under non-bankruptcy law.

    PART 9:                                                                  SIGNATURES

    By signing this document, the Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as
    identified below.

    By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order
    of the provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any
    Nonstandard Plan Provisions in Part 8.
                                           
    /s/ Robert Menard,, Jr.                                                         June 4, 2021
    Debtor                                                                          Date

    Debtor                                                                        Date
                                              
    /s/ Mr. Robert W. Kovacs Jr.                                                  June 4, 2021
    Signature of attorney for Debtor(s)                                           Date
    Print name: Mr. Robert W. Kovacs Jr.
    BBO Number (if applicable):671497 MA
    Firm name (if applicable):Kovacs Law, P.C.
    Telephone: 508-926-8833


                                                                                                                                               Page 5 of 8
                      


    OLF3 (Official Local Form 3)

    Email Address:robert@kovacslawfirm.com

    The following Exhibits are filed with this plan:

    [x] Exhibit 1: Calculation of Plan Payment*
    [x] Exhibit 2: Liquidation Analysis*
    [ ] Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
    [ ] Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

    List additional exhibits if applicable.

    *denotes a required exhibit
    **Denotes a required Exhibit if the box ͞Included͟ is checked in Part 1, Line 1.2.

    Total number of Plan pages, including Exhibits: 8
                                                                               EXHIBIT 1
                                                               CALCULATION OF PLAN PAYMENT

    a) Secured claims (Part 3.A and Part 3.B.1-3 Total):                                        $ 0.00
    b) Priority claims (Part 4.A and Part 4.B Total):                                           $ 7,500.00
    c) Administrative expenses (Part 4.C.1 and Part 4.C.2 Total):                               $ 3,608.00
    d) Nonpriority unsecured claims (Part 5.E Total):                                           $ 1,884.40
    e) Separately classified unsecured claims (Part 5.F Total):                                 $ 0.00
    f) Executory contract/lease arrears claims (Part 6 Total):                                  $ 0.00
    g) Total of (a) +(b) + (c) + (d) + (e) + (f):                                               $ 12,992.40
    h) Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                    $ 14,436.00
    i) Divide (h), Cost of Plan, by term of Plan, 36 months:                                    $ 401.00
    j) Round up to the nearest dollar amount for Plan payment:                                  $ 401.00


    If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete (a) through (h)
    only and the following:


    k) Enter total amount of payments the Debtor(s) has paid to the Trustee:                    $
    l) Subtract line (k) from line (h) and enter amount here:                                   $
    m) Divide line (l) by the number of months remaining (                                      $
    months):
    n) Round up to the nearest dollar amount for amended Plan payment:                          $
    Date the amended Plan payment shall begin:

                                                                               EXHIBIT 2
                                                                         LIQUIDATION ANALYSIS
    A.    REAL PROPERTY
         Address                                    Value                           Total Liens               Exemption Claimed
         (Sch. A/B, Part 1)                         (Sch. A/B, Part 1)              (Sch. D, Part 1)          (Sch. C)
         29 Louis St, Linwood, MA                   421,541.00                      787,459.86                500,000.00
         01525

         Total Value of Real Property (Sch. A/B, line 55):                                                    $ 421,541.00
         Total Net Equity for Real Property (Value Less Liens):                                               $ 0.00
         Less Total Exemptions for Real Property (Sch. C):                                                    $ 0.00

                                                                                                                                       Page 6 of 8
               


    OLF3 (Official Local Form 3)

                                                Amount Real Property Available in Chapter 7:    $ 0.00
    B.    MOTOR VEHICLES
         Make, Model and Year               Value                            Amount of Liens    Exemption
         (Sch. A/B, Part 2)                 (Sch. A/B, Part 2)               (Sch. D, Part 1)   (Sch. C)
         2011 Ford F150                     7,050.00                         0.00               7,500.00

       Total Value of Motor Vehicles:                                                           $ 7,050.00
       Total Net Equity for Motor Vehicles (Value Less Liens):                                  $ 7,050.00
       Less Total Exemptions for Motor Vehicles (Sch. C):                                       $ 7,050.00
                                             Amount Motor Vehicle Available in Chapter 7:       $ 0.00
    C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)
       Asset                             Value                              Liens               Exemption
                                                                            (Sch. D, Part 1)    (Sch. C)
         1967 Alumacraft boat               6,500.00                         0.00               6,000.00
         Auto insurance: Met-Life           0.00                             0.00               0.00
         Bank of America                    100.00                           0.00               100.00
         Bank of America                    1,000.00                         0.00               1,000.00
         Cash on hand                       400.00                           0.00               500.00
         Clothing                           500.00                           0.00               100%
         Colonial Life & Accident           0.00                             0.00               0.00
         Enpower                            7,500.00                         0.00               100%
         Household books, albums            50.00                            0.00               100.00
         and photographs
         household pet dog                  0.00                             0.00               0.00
         household sporting goods           300.00                           0.00               500.00
         Life, disability, health           0.00                             0.00               0.00
         dental and other insurance
         policies pro
         Personal jewelry                   300.00                           0.00               1,225.00
         Personal medical devices,          0.00                             0.00               100%
         including eye glasses
         Santander                          96.00                            0.00               96.00
         Santander                          235.00                           0.00               500.00
         usual and customary                1,000.00                         0.00               1,000.00
         household electronics
         Usual and customary                8,000.00                         0.00               8,000.00
         household good,
         furnishings, home
         appliances
         personal shot gun                  200.00                           0.00               0.0
       Total Value of All Other Assets:                                                         $ 26,181.00
       Total Net Equity for All Other Assets (Value Less Liens):                                $ 25,481.00
                                              Amount All Other Assets Available in Chapter 7:   $ 700.00
    D. SUMMARY OF LIQUIDATION ANALYSIS

         Amount available in Chapter 7                                                                       Amount

         A. Amount Real Property Available in Chapter 7 (Exhibit 2, A.)                         $ 0.00

         B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B.)                        $ 0.00

         C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C.)                      $ 700.00

                                                TOTAL AVAILABLE IN CHAPTER 7:                   $ 700.00
    E.   ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:


                                                                                                                      Page 7 of 8
            


    OLF3 (Official Local Form 3)

    1. The amount of funds available in a hypothetical chapter 7 estate will be further reduced by the cost of
    administration of the estate and liquidation of assets.




                                                                                                             Page 8 of 8
